EXHIBIT 10.1

 

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Second Amended and Restated Employment Agreement (this “Agreement”) is made
and entered into as of November 18, 2020 (the “Effective Date”), by and between
Cinemark Holdings, Inc., a Delaware corporation (the “Company”), and Mark Zoradi
(“Executive”).

 

PRELIMINARY STATEMENTS

 

1.The Company and Executive are parties to that certain Amended and Restated
Employment Agreement made and entered into as of February 19, 2016, by and
between the Company and Executive, as amended to the date hereof (the “Original
Agreement”).  Capitalized terms not otherwise defined herein have the meanings
ascribed to such terms in the Agreement.

2.The Company and Executive have agreed to amend the Original Agreement as
hereinafter set forth.

1.Employment.

1.1Title and Duties.   The Company has employed Executive as Chief Executive
Officer of the Company effective as of August 24, 2015 (the “Effective Date”).
Executive's duties, responsibilities and authority shall be consistent with
Executive's position and titles and shall include serving in a similar capacity
with certain of the Company's Subsidiaries (as hereinafter defined) and such
other duties, responsibilities and authority as may be assigned to Executive by
the Board of Directors of the Company (the “Board”).  Executive shall report
directly to the Board.

1.2Services and Exclusivity of Services.  The Company and Executive recognize
that the services to be rendered by Executive are of such a nature as to be
peculiarly rendered by Executive, encompass the individual ability, managerial
skills and business experience of Executive and cannot be measured exclusively
in terms of hours or  services rendered in any particular period. Executive
shall devote Executive's full business time and shall use Executive's best
efforts, energy and ability exclusively toward advancing the business, affairs
and interests of the Company and its Subsidiaries, and matters related
thereto.  Nothing in this Agreement shall preclude Executive from serving on
boards of directors of up to one other company which is not competitive to the
Company subject to the Board's approval which may not to be unreasonably
withheld, or participating in, or serving as a board member of, trade
organizations, charitable, community, school or religious organizations that do
not substantially interfere with Executive’s duties and responsibilities
hereunder or conflict with the interests of the Company.

 

1.3Location of Office.  The Company shall make available to Executive an office
and support services at the Company's headquarters in Dallas/Plano, Texas area.
Executive's main office shall be at such location.

1.4Subsidiaries; Person. For purposes of this Agreement, “Subsidiary” or
“Subsidiaries” means, as to any Person, any other Person (i) of which such
Person or any other Subsidiary of such Person is a general partner; (ii) of
which such Person, any one or more of its other Subsidiaries of such Person, or
such Person and any one or more of its other Subsidiaries, directly or
indirectly owns or controls securities or other equity interests representing
more than fifty percent (50%) of the aggregate voting power; or (iii) of which
such Person, any one or more of its other Subsidiaries of such Person, or such
Person and any one or more its other Subsidiaries, possesses the right to elect
more than fifty percent _(50%) of the board of directors or Persons holding
similar positions; and “Person” means any individual, corporation,
partnership,  limited liability company, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, or other entity or
group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended).

 

1

--------------------------------------------------------------------------------

 

2.Term. The term of Executive's employment under this Agreement (the “Term”)
shall commence on the Effective Date and shall continue until December 31, 2021;
provided, however, the end of the Term may be accelerated upon the mutual
agreement of the Executive and the Board (the “Reduced Term”). References in
this Agreement to the “balance of the Term” shall mean the period of time
remaining in the Term, or if applicable, the Reduced Term.

 

 

3.

Compensation.

 

3.1Base Salary. During the calendar year 2020, the Company will pay to Executive
a base salary at the rate of $1,100,000 per year, payable in accordance with the
Company's practices in effect from time to time (“Base Salary”). Such Base
Salary shall be reviewed during the Term for increase (but not decrease) in the
sole discretion of the Board, or such individual, group or committee that the
Board may select as its delegate, not less frequently than annually during the
Term. In conducting any such review, the Board or such delegate shall consider
and take into account, among other things, any change in Executive's
responsibilities, performance of Executive, the compensation of other similarly
situated executives of comparable companies and other pertinent factors. Once
increased, Executive's Base Salary shall not be decreased except upon mutual
agreement between the parties, and, as so increased, shall constitute Base
Salary hereunder.

 

3.2Bonuses; Incentive, Savings and Retirement Plans; Welfare Benefit Plans.

 

(a)Executive shall be entitled to participate in all annual and long- term
bonuses and incentive, savings and retirement plans generally available to other
similarly situated executive employees of the Company.  Executive, and
Executive's family as the case may be, shall be eligible to participate in and
receive all benefits under welfare benefit plans, practices, programs and
policies provided to senior executives of the Company, including the Chief
Executive Officer, the President, other Executive Vice Presidents and other
Senior Vice Presidents of the Company, including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs. The Company
reserves the right to modify, suspend or discontinue any and all of its benefits
referred to in this Section 3.2 at any time without recourse by Executive so
long as such action is taken generally with respect to other executives and does
not single out Executive.

 

(b)In addition to his Base Salary, for each fiscal year ending during the Term,
Executive will be entitled to participate in the Cinemark Holdings, Inc.
Performance Bonus Plan (the “Annual Bonus Plan”), as such Annual Bonus Plan may
be amended from time to time, or pursuant to the terms of any successor plan;
provided, however, Executive's target bonus shall not be less than 100% of
Executive's Base Salary and Executive's maximum target shall be at least 150% of
Executive's Base Salary. If the performance targets specified by the
Compensation Committee of the Board are satisfied, Executive will receive an
annual incentive cash bonus (the “Annual Bonus “) based upon the award
opportunity parameters and performance targets established by the Compensation
Committee of the Board pursuant to the terms of the Annual Bonus Plan. The
amount of the Annual Bonus award opportunity and the performance targets that
must be satisfied to receive such Annual Bonus award will be established by the
Compensation Committee, in its sole discretion, each fiscal year pursuant to the
terms of the Annual Bonus Plan. All such Annual Bonus award payments will be
payable as specified pursuant to the terms of the Annual Bonus Plan and will be
reduced by standard withholding and other authorized deductions.

 

 

2

--------------------------------------------------------------------------------

(c)Executive will be eligible to participate in and receive grants of equity
incentive awards (“Equity Awards”) under the Company's Amended and Restated 2006
Long Term Incentive Plan (the “Incentive Plan”), as amended and the Company’s
Omnibus Plan (the “Omnibus Plan”), as such Omnibus Plan may be amended from time
to time, or pursuant to the terms of any successor plan. Equity Awards to
Executive may be granted at such times and subject to such terms and conditions
as the Equity Incentive Plan or Omnibus Plan, administrator shall determine;
provided, however, Equity Awards shall be at least 200% of Executive’s Base
Salary. Upon the consummation of a Sale of the Company, Executive's Equity
Awards will accelerate and become fully vested (assuming Executive is then, and
has been continuously, employed by the Company or any of its Subsidiaries). For
purposes hereof, “Sale of the Company” is defined and has the meaning specified
in the Equity Incentive Plan or Omnibus Plan, as applicable.

 

3.3Fringe Benefits and Personal Expense Allowance.

 

(a)Executive shall be entitled to receive an annual personal expense allowance
in the amount of $30,000 for personal travel and living expenses. Such personal
expense allowance shall be reduced by standard withholding and other authorized
deductions.

 

3.4Travel and Expenses.   Executive shall be entitled to reimbursement for
expenses incurred in the furtherance of the business of the Company in
accordance with the Company's practices and procedures, as they may exist from
time to time. Executive may, in his discretion, elect to purchase, and be
reimbursed for, business class tickets on any international flights for which
scheduled flight time exceeds five hours. Executive shall keep complete and
accurate records of all expenditures such that Executive may substantiate and
fully account for such expenses according to the Company's practices and
procedures.

 

3.5Vacation. Executive shall be entitled to no less than twenty (20) days paid
vacation and other absences from work in accordance with the Company's vacation
and absence policy in effect at the time of such vacations or absences which
shall be taken at such times as are consistent with Executive's responsibilities
hereunder.

3.6Payment of Compensation and Benefits. Executive acknowledges and agrees that
all payments required to be paid to Executive and benefits to be provided to
Executive may be paid or provided by the Company, its successor or any other
Subsidiary of the Company.

 

 

4.

Confidential Information; Non-Competition.

 

4.1General. Executive acknowledges that during his employment and as a result of
his relationship with the Company and its affiliates, Executive has obtained and
will obtain knowledge of, and has been given and will be given access to,
information, including, but not limited to,  information regarding the business,
operations, services, proposed services, business processes,
advertising,  marketing and promotional plans and materials, price lists,
pricing policies, ticket sales, film licensing, purchasing, real estate
acquisition and leasing, other financial information and other trade secrets,
confidential information and proprietary material of the Company and its
affiliates or designated as being confidential by the Company or its affiliates
which are not generally known to non-Company personnel, including information
and material originated, discovered or developed in whole or in part by
Executive (collectively referred to herein as “Confidential Information”). The
term “Confidential Information” does not include any information which (i) at
the time of disclosure is generally available to the public (other than as a
result of a disclosure by Executive in breach of this Agreement) or (ii) was
available to Executive on a non-confidential basis from a source (other than the
Company or its Affiliates or their representatives) that is not and was not
prohibited from disclosing such information to Executive by a contractual, legal
or fiduciary obligation. Executive agrees that during the Term and, to the
fullest extent permitted by law, thereafter, Executive will, in a fiduciary
capacity for the benefit of the Company and its affiliates, hold all
Confidential Information strictly in confidence and will not directly or

 

3

--------------------------------------------------------------------------------

indirectly reveal, report, disclose, publish or transfer any of such
Confidential Information to any Person, or utilize any of the Confidential
Information for any purpose, except in furtherance of Executive's employment
under this Agreement and except to the extent that Executive may be required by
law to disclose any Confidential Information. Executive acknowledges that the
Company and its affiliates are providing Executive additional Confidential
Information that Executive was not given prior to execution of this Agreement,
as further consideration to Executive for executing this Agreement, including
the promises and covenants made by Executive in this Section 4.

 

4.2Non-Competition. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its Subsidiaries, he has, and will, become
familiar with the trade secrets of the Company and its Subsidiaries and with
other Confidential Information concerning the Company and its Subsidiaries and
that his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Executive
agrees that, during Executive's employment hereunder and for one year after the
date of termination of employment (the “Non-compete Period” ), he shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in, any Competing Business.
For purposes hereof, “Competing Business” means any business that owns, operates
or manages any movie theatre within a 25-mile radius (if such theatre is outside
of a Major DMA) or a 10- mile radius (if such theatre is within a Major DMA) of
any theatre (i) being operated by the Company or any of its Subsidiaries during
Executive's employment hereunder (but excluding any theatres which the Company
and its Subsidiaries have ceased to operate as of the date of the termination of
Executive's employment hereunder) or (ii) under consideration by the Company or
any of its Subsidiaries for opening as of the date of termination of employment;
“Major DMA” means a Designated Market Area with a number of households in excess
of 700,000; “Designated Market Area” means each of those certain geographic
market areas for the United States designated as such by Nielsen Media Research,
Inc. (“Nielsen”), as modified from time to time by Nielsen, whereby Nielsen
divides the United States into non-overlapping geography for planning, buying
and evaluating television audiences across various markets and whereby  a county
in the United States is exclusively assigned, on the basis of the television
viewing habits of the people residing in the county, to one and only one
Designated Market Area; and all theatres operated by the Company and its
Subsidiaries in Canada shall be treated as being outside of a Major DMA. Nothing
herein shall prohibit Executive from (i) being a passive owner of not more than
five percent (5%) of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation or (ii) during the one year period following the
termination of Executive's employment, owning, operating or investing in up to
five (5) movie theatres, so long as each such theatre is outside of a 25-mile
radius of the theatres being operated by the Company or any of its Subsidiaries
or under consideration by the Company or any of its Subsidiaries for opening, in
each case, as of the time of termination of Executive's employment. During the
one-year period following the termination of Executive's employment for any
reason, Executive shall provide reasonable notice to the Company of his plans
for acquiring ownership in, commencing operations of, or investing in, any movie
theatre prior to any such event. Notwithstanding the foregoing, Executive's
obligations under this Section 4.2 shall terminate and become null and void if
Executive terminates his employment with Good Reason.

 

4.3Proprietary Interest. All inventions, designs, improvements, patents,
copyrights and discoveries conceived by Executive during Executive's employment
by the Company or its affiliates that are useful in or directly or indirectly
related to the business of the Company and its affiliates or to any experimental
work carried on by the Company or its affiliates, shall be the property of the
Company and its affiliates. Executive will promptly and fully disclose to the
Company or its affiliates all such inventions, designs, improvements, patents,
copyrights and discoveries (whether developed individually or with other
persons) and shall take all steps necessary and reasonably required to assure
the Company's or such affiliate's ownership thereof and to assist the Company
and its affiliates in protecting or defending the Company's or such affiliate's
proprietary rights therein.

 

 

4

--------------------------------------------------------------------------------

4.4Return of Materials.    Executive expressly acknowledges that all data,
books, records and other Confidential Information of the Company and its
affiliates obtained in connection with the Company's business is the exclusive
property of the Company or its affiliates and that upon the termination of
Executive's employment by the Company or its affiliates, Executive will
immediately surrender and return to the Company or  its affiliates all such
items and  all other property belonging to the Company or its affiliates then in
the possession of Executive, and Executive shall not make or retain any copies
thereof.

 

4.5Property of the Company. Executive acknowledges that from time to time
in  the course of providing services pursuant to  this Agreement, Executive
shall have the opportunity to inspect and use certain property, both tangible
and intangible, of the Company and its affiliates and Executive hereby agrees
that such property shall remain the exclusive property of the Company and its
affiliates. Executive shall have no right or proprietary interest in such
property, whether tangible or intangible, including, without limitation,
Executive's customer and supplier lists, contract forms, books of account,
computer programs and similar property.

 

4.6Reasonable in Scope and Duration; Consideration.  Executive agrees and
acknowledges that the restrictions contained in this Section 4 are reasonable in
scope and duration and are necessary to protect the business interests and
Confidential Information of the Company and its affiliates after the Effective
Date of this Agreement, and Executive further agrees and acknowledges that he
has reviewed the provisions of this Agreement with his legal counsel. Executive
acknowledges and agrees that Executive will receive substantial, valuable
consideration from the Company for the covenants contained in this Section 4,
including, without limitation, compensation and other benefits.

 

 

5.

Termination.

 

5.1Termination Prior to Expiration of Term. Notwithstanding anything to the
contrary contained in Section 2, Executive's employment may be terminated prior
to the expiration of the Term only as provided in this Section 5.

 

5.2Death or Disability.

 

(a)The Company may terminate Executive's employment hereunder due to death or
Disability (as defined below). If Executive's employment hereunder is terminated
as a result of death or Disability, Executive (or Executive's estate or personal
representative in the event of death) shall be entitled to receive (i) all Base
Salary due to Executive through the date of termination; (ii) the actual bonus,
if any, he would have received in respect of the fiscal year in which his
termination occurs, prorated by a fraction, the numerator of which is the number
of days in such fiscal year prior to the date of Executive's termination and the
denominator of which is 365, payable at the same time as any Annual Bonus
payments are made to other similarly situated active executives pursuant to the
terms of the Omnibus Plan and subject to satisfaction of the performance targets
for such fiscal year; (iii) any previously vested Equity Awards and benefits,
such as retirement benefits and vacation pay, in accordance with the terms of
the plan or agreement pursuant to which such Equity Awards or benefits were
granted to Executive (items (i) through (iii) above collectively referred to as
“Accrued Employment Entitlements “); (iv) a lump sum payment equal to twelve
(12) months of Executive's full Base Salary, which shall be payable as soon as
practicable following the date of termination but not later than March 15 of the
first calendar year following the year of such termination; provided, that in
the case of Disability such payment shall be offset by the amount of Base Salary
paid by the Company to Executive or Executive's personal representative from the
date on which Executive was first unable substantially to perform Executive's
duties through the date of such termination; and (v) any benefits payable to
Executive or Executive's beneficiaries, as applicable, in accordance with the
terms of the applicable benefit plan. At the Company's expense, Executive and/or
Executive's dependents shall be entitled to continue to participate in the
Company's welfare benefit plans and programs on the same terms as similarly
situated

 

5

--------------------------------------------------------------------------------

actively-employed executives for a period of twelve (12) months from the date of
such termination. Executive and/or Executive's dependents shall thereafter be
entitled to any continuation of such benefits provided under such benefit plans
or by applicable law. Following the death or Disability of Executive,
Executive's participation under any Equity Award or other incentive compensation
plan (other than Annual Bonuses included in the definition of Accrued Employment
Entitlements) shall be governed by the terms of such plans.

 

(b)“Disability” shall mean if, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, Executive
is either (i) unable to engage in any substantial gainful activity or (ii)
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees. Executive's
Disability shall be determined by the Company, in good faith, based upon
information supplied by Executive and the physician mutually agreed upon by the
Company and Executive. Executive agrees to submit to physical exams and
diagnostic tests reasonably recommended by such physician.

 

5.3Termination by the Company for Cause or by Executive because of a Voluntary
Termination.

 

(a)Executive's employment hereunder may be terminated by the Company for Cause
(as hereinafter defined) or by Executive under a Voluntary Termination (as
hereinafter defined). If Executive's employment hereunder is terminated under
this Section 5.3, Executive shall be entitled to receive all Base Salary due to
Executive through the date of termination. Furthermore, all previously vested
rights of Executive under an Equity Award or similar incentive compensation plan
or program shall be treated in accordance with the terms of such plan or
program. Except as specifically set forth in this Section 5.3, the Company shall
have no further obligations to Executive following a termination for Cause, or a
Voluntary Termination.

 

(b)“Cause” shall mean (i) subject to clause (ii) below, a felony which results
in a conviction, a guilty plea or a plea of nolo contendere; (ii) engaging in
conduct involving moral turpitude that causes the Company and its affiliates
material and demonstrable public disrepute or material and demonstrable economic
harm; (iii) a willful material breach of this Agreement by Executive and/or
Executive's gross neglect of Executive's duties hereunder which is not cured to
the Board's reasonable satisfaction within fifteen (15) days after notice
thereof is given to Executive by the Board; or (iv) the intentional wrongful
damage to or misappropriation or conversion of material property of the Company
or its affiliates. No act or failure to act by the Executive shall be deemed
“willful” or “intentional” if done, or omitted to be done, by him in good faith
and with the reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Company shall not be
entitled to terminate Executive for Cause under clause (ii) above, unless (a)
the Board shall have made a good faith investigation and can produce
demonstrable evidence of the existence of the commission of the fraud,
embezzlement or theft which would serve as the basis of Executive's termination
for Cause under clause (ii) above, during which investigation the Company may
place Executive on a paid administrative leave of absence and (b) no less than
two-thirds (2/3) of the members of the Board (excluding Executive if Executive
is then a member of the Board) shall have made a good faith determination that
the Company is entitled to terminate Executive for Cause under clause (ii)
above.

 

(c)

“Voluntary Termination” shall mean a termination of employment by Executive on
Executive's own initiative without the consent of a majority of the Board other
than (i) a termination due to Disability or (ii) a termination for Good Reason.

 

 

 

6

--------------------------------------------------------------------------------

5.4Termination by the Company without Cause, by Executive for Good Reason or
Reduced Term. The Company may terminate Executive's employment hereunder without
Cause, Executive shall be permitted to terminate Executive's employment
hereunder for Good Reason (as hereinafter defined) or Executive's employment
hereunder shall terminate at the end of the Term or Reduced Term, as applicable.
If the Company terminates Executive's employment hereunder without Cause, other
than due to death or Disability, or if Executive effects a termination for Good
Reason or if Executive's employment terminates at the end of the Term or Reduced
Term, as applicable, Executive shall be entitled to receive the payments and
benefits set forth in this Section 5.4.

 

(a)So long as Executive has not breached any of the terms contained in Section
4, Executive shall be entitled to each of the following:

 

(i)

Executive's Accrued Employment Entitlements;

 

(ii)

Executive's annual Base Salary in effect as of the date of such termination,
payable in accordance with the Company's normal payroll practices through the
end of the Term or Reduced Term, as applicable; provided, however, that if
Executive is, as of the date of such termination, a “specified employee” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), any amount that is (1) not treated as a short-term deferral within
the meaning of Treas. Regs. §1.409A-l(b)(4), and (2) exceeds the separation pay
limit under Treas. Regs. §1.409A-l(b)(9)(iii)(A) (two times the lesser of (a)
the sum of Executive's annualized compensation based on Executive's annual Base
Salary for the calendar year preceding the calendar year in which termination
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if Executive's employment had not been terminated), or (b) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 40l(a)(l 7) for the year in which such termination occurs), will
not be paid before the date that is six (6)  months after such date of
termination, or if earlier, the date of Executive's death.  Any payments or
benefits to which Executive would otherwise be entitled during such non-payment
period will be accumulated and paid or otherwise provided to Executive on the
first day of the seventh month following such date of termination, or if
earlier, within 30 days of Executive's death to his surviving spouse (or to his
estate if Executive's spouse does not survive him). For purposes of this Section
5.4(a)(ii) and Section 5.4(b), any amount that is paid as a short-term deferral
within the meaning of Treas. Regs. §1.409A-l(b)(4), or within the separation pay
limit under Treas. Regs. §1.409A-l(b)(9)(iii)(A) shall be treated as a separate
payment, provided the aggregate of the separate payments under this Section
5.4(a)(ii) shall not exceed an amount equal to two times the Executive's annual
Base Salary in effect as of the date of such termination or for a period in
excess of twenty-four (24) months following any such termination; and

 

(iii)

Executive and Executive's dependents shall be entitled to continue to
participate in the Company's group health insurance programs on the same terms
as similarly situated active employees for a period of eighteen (18) months from
the termination date. Following the expiration of such period, Executive and/or
Executive's dependents shall be entitled to any continuation of benefits as are
provided under such benefit plans by the Company or as are required to be
provided in accordance with applicable law.

 

(b)With respect to this Section 5.4, any outstanding Equity Award with time
based vesting provisions granted to Executive shall immediately become vested as
of the termination date. Any Equity Awards with performance based vesting
provisions shall remain outstanding through the remainder of the applicable
performance period (without regard to any continued employment requirement) and
if or to the extent the performance provisions are attained, such Equity Awards
shall become immediately and fully vested without regard to any continued
employment requirement once the performance provisions have been attained and
certified by the compensation committee of the Company.

 

7

--------------------------------------------------------------------------------

(c)For purposes of the calculation of Executive's benefits under any
supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.4.

 

(d)“Good Reason” means and shall be deemed to exist if , without the prior
written consent of Executive, (i) Executive suffers a significant reduction in
duties, responsibilities or effective authority associated with Executive's
titles and positions as set forth and described in this Agreement or is assigned
any duties or responsibilities inconsistent in any material respect therewith
(other than in connection with a termination for Cause); (ii) the Company fails
to pay Executive any amounts or provide any benefits required to be paid or
provided under this Agreement or is otherwise in material breach of this
Agreement; (iii) the Company adversely changes Executive's titles or reporting
requirements; (iv) Executive's compensation opportunity (other than Base Salary,
which is governed by Section 3.1) or benefits provided for hereunder are
materially decreased; or (v) the Company transfers Executive's primary workplace
from the Company's headquarters in Dallas/Plano, Texas area. No termination by
Executive shall be for “Good Reason” unless written notice of such termination
setting forth in particular the event(s) constituting Good Reason is delivered
to the Company within thirty (30) days following the date on which the event
constituting Good Reason occurs and the Company fails to cure or remedy the
event(s) identified in the notice within thirty (30) days after receipt of such
notice.

 

5.5Termination During a Change of Control. Notwithstanding Section 5.4, if
within one year after a Change of Control (as defined below), executive's
employment is terminated by the Company (other than for Disability, death or
Cause) or Executive resigns for Good Reason, Executive shall receive the
payments and benefits set forth in this Section 5.5:

(a)Executive's Accrued Employment Entitlements; plus

(b)An amount (the “Section 5.5 Termination Amount “) in addition to any other
cash compensation beyond that provided in (a) above, which amount shall be equal
to the sum of two times Executive's annual Base Salary; plus an amount equal to
one and one half times the most recent Annual Bonus received by Executive for
any fiscal year ended prior to the date of such termination (determined without
regard to any performance goals), payable in a lump sum within thirty (30) days
following such termination of employment provided further, that if such
termination or resignation occurs within thirty (30) days prior to the calendar
year end, the payment, without interest, the amount shall be paid no earlier
than January 1 of the next year; and

(c)Executive and Executive's dependents shall be entitled to continue to
participate in the Company's, a successor's or acquiror's group health insurance
programs on the same terms as similarly situated active employees for a period
of eighteen (18) months from the termination date. Following the expiration of
such eighteen (18) month period, Executive and/or Executive's dependents shall
be entitled to any continuation of benefits as are provided under such benefit
plans by the Company or as are required to be provided in accordance with
applicable law.

 

(d)Any outstanding Equity Awards granted to Executive shall be fully vested
and/or exercisable as of the date of such termination of employment and shall
remain exercisable, in each case, in accordance with the terms contained in the
plan and the agreement pursuant to which such compensation awards were granted,
but in no event shall Executive's rights under any such Equity Awards be less
favorable than the terms applicable to a Sale of the Company or other change in
control contained in the plan and the agreement pursuant to which such Equity
Awards were granted.

 

(e)For purposes of the calculation of Executive's benefits under any
supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.5.

 

8

--------------------------------------------------------------------------------

 

(f)A “Change of Control” shall be deemed to have occurred upon (i) the date that
(a) any individual, entity or group (within the meaning both of Section 1.409A-
3(i)(5)(vi)(D) of the Treasury Regulations and of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such individual, entity or group), beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty
percent (30%) or more of the total combined voting power of the voting
securities of the Company entitled to vote generally in the election of
directors (“Voting Power”) or (ii) the sale of all or substantially all of the
Company's assets.  

 

5.6General Release. Except where the termination is the result of Executive's
death and notwithstanding the foregoing, no payment shall be made by the Company
to Executive under this Section 5 unless otherwise required by state, local or
federal law, until Executive executes a general release of all claims in a form
reasonably approved by the Company. The terms of any such general release will
not, without the written consent of the Executive, terminate any continuing
payment or benefit obligations hereunder by the Company to the Executive.
Notwithstanding the foregoing, if the Company fails to deliver a form of general
release to the Executive by the forty-fifth (45th) day following the date of
termination, the Executive will be deemed to have satisfied the condition of
this Section 5.6 without being required to execute a general release.

 

5.7Office Support. Upon the termination of Executive's employment hereunder for
any reason except for Cause, the Company shall make available to Executive, at
the Company's expense, an office and support services, (including, without
limitation, telephone, telefax and internet access), at the Company's election,
either at the Company's main office or at another suitable office space in the
Dallas/Plano area, for a period not to exceed three (3) months following the
date of such termination.

 

 

6.

Arbitration.

 

6.1General. Any dispute, controversy or claim arising out of or relating to this
Agreement, the breach hereof or the coverage or enforceability of this
arbitration provision shall be settled by arbitration in Dallas, Texas (or such
other location as the Company and Executive may mutually agree), conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as such rules are in effect in Dallas/Fort Worth, Texas on the date
of delivery of demand for arbitration. The arbitration of any such issue,
including the determination of the amount of any damages suffered by either
party hereto by reason of the acts or omissions of the other, shall be to the
exclusion of any court of law. Notwithstanding the foregoing, either party
hereto may seek any equitable remedy in a court to enforce the provisions of
this Agreement, including, but not limited to, an action for injunctive relief
or attachment, without waiving the right to arbitration.

 

 

6.2

Procedure.

 

(a)Either party may demand such arbitration by giving notice of that demand to
the other party. The party demanding such arbitration is referred to herein as
the “Demanding Party,” and the party adverse to the Demanding Party is referred
to herein as the “Responding Party.” The notice shall state (x) the matter in
controversy, and (y) the name of the arbitrator selected by the party giving the
notice.

 

(b)Not more than fifteen (15) days after such notice is given, the Responding
Party shall give notice to the Demanding Party of the name of the arbitrator
selected by the Responding Party. If the Responding Party shall fail to timely
give such notice, the arbitrator that the Responding Party was entitled to
select shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than fifteen (15) days after the second arbitrator is so
named; the two arbitrators shall select a third arbitrator. If the

 

9

--------------------------------------------------------------------------------

two arbitrators shall fail to timely select a third arbitrator, the third
arbitrator shall be named by the Arbitration Committee of the American
Arbitration Association.

 

(c)The dispute shall be arbitrated at a hearing that shall be concluded within
ten days immediately following the date the dispute is submitted to arbitration
unless a majority of the arbitrators shall elect to extend the period of
arbitration . Any award made by a majority of the arbitrators (x) shall be made
within ten days following the conclusion of the arbitration hearing, (y) shall
be conclusive and binding on the parties, and (z) may be made the subject of a
judgment of any court having jurisdiction.

 

(d)Any amount to which Executive is entitled under this Agreement (including any
disputed amount) which is not paid when due shall bear interest from the date
due but not paid at a rate equal to the lesser of eight percent (8%) per annum
and the maximum lawful rate.

 

6.3Costs and Expenses.All administrative and arbitration fees, costs and
expenses shall be borne by the Company.

 

7.Indemnification. To the fullest extent permitted by the indemnification
provisions of the certificate of incorporation and bylaws of the Company in
effect as of the date of this Agreement and the indemnification provisions of
the corporation statute of the jurisdiction of the Company's incorporation in
effect from time to time (collectively, the “Indemnification Provisions”), and
in each case subject to the conditions thereof, the Company shall (i) indemnify
Executive, as a director and/or officer of the Company or a subsidiary of the
company or a trustee or fiduciary of an employee benefit plan of the Company or
a subsidiary of the Company, or, if  Executive shall be serving in such capacity
at the Company's written request, as a director or officer of any other
corporation (other than a subsidiary of the company) or as a trustee or
fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal (collectively, “Claims”), because Executive is or
was a director or officer of the Company, a director or officer of such other
corporation or a trustee or fiduciary of such employee benefit plan, and against
which Executive may be indemnified by the Company, and (ii) pay for or reimburse
within twenty (20) days after request by Executive of the reasonable expenses
incurred from time to time by Executive in the defense of any proceeding to
which Executive is a party because Executive is or was a director or officer of
the Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The Company shall have the right to
defend Executive against a Claim with counsel of its choice reasonably
acceptable to Executive so long as (i) the Claim involves primarily money
damages; (ii) the Company conducts the defense of the Claim actively and
diligently; and (iii) there are no conflicts of such counsel representing both
the Company and the Executive. So long as the Company is conducting the defense
of the Claim, (i) Executive may retain separate co-counsel at his sole cost and
expense and participate in the defense of the Claim; (ii) the Company shall not
consent to the entry of any judgment or enter into any settlement with respect
to the Claim, nor take any voluntary action prejudicial to the determination of
the Claim, without the prior written consent of the Executive, such consent not
to be unreasonably withheld; and (iii) the Company will not consent to the entry
of any judgment or enter into any settlement with respect to the Claim unless a
written agreement from the party asserting the Claim is obtained releasing the
Executive from all liability thereunder. The rights of Executive under the
Indemnification Provisions and this Section 7 shall survive the termination of
the employment of Executive by the Company.

 

8.Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company

 

10

--------------------------------------------------------------------------------

may assign this Agreement to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the stock, assets or businesses of the
Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

 

9.Remedies. Executive acknowledges that the services Executive is to render
under this Agreement are of a unique and special nature, the loss of which
cannot reasonably or adequately be compensated for in monetary damages, and that
irreparable injury and damage will result to the Company and its Subsidiaries in
the event of any default or breach of this Agreement by Executive. The parties
agree and acknowledge that the breach by Executive of any of the terms of this
Agreement will cause irreparable damage to the Company and its affiliates, and
upon any such breach, the Company shall be entitled to injunctive relief,
specific performance, or other equitable relief (without posting a bond or other
security); provided, however, that this shall in no way limit any other remedies
which the Company and its affiliates may have (including, without limitations,
the right to seek monetary damages).

 

10.Survival. The provisions of Sections 4 through 20 shall survive the
expiration or earlier termination of the Term.

 

11. Taxes. All payments to Executive under this Agreement shall be reduced by
all applicable withholding required by Federal, state or local law.

 

12.No Obligation to Mitigate; No Rights of Offset.

 

12.1No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment or other benefit required to be paid to Executive pursuant
to this Agreement, whether by seeking other employment or otherwise, nor shall
the amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment by another person;
provided that Executive and Executive's dependents shall not be entitled to
continue to participate in the group health insurance plans of the Company and
its Subsidiaries if Executive is covered by the group health insurance plans of
another employer.

12.2No Rights of Offset.   The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.

 

13.Notices. Any notice or other communications relating to this Agreement shall
be in writing and delivered personally or mailed by certified mail, return
receipt requested, or sent by overnight courier, to the party concerned at the
address set forth below:

 

 

If to Company:

3900 Dallas Parkway Plano, Texas 75093

Attn: General Counsel

 

 

If to Executive:

At Executive's residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

Either party may change the address for the giving of notices at any time by
written notice given to the other party under the provisions of this Section 13.
If notice is given by personal delivery or overnight courier, said notice shall
be conclusively deemed given at the time of such delivery or upon receipt of
such couriered notice. If notice is given by mail, such notice shall be
conclusively deemed given upon deposit thereof in the United States mail.

 

 

11

--------------------------------------------------------------------------------

14.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior written and oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may not be changed orally, but only by an agreement in
writing signed by both parties.

 

15.Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.

 

16.Construction. This Agreement shall be governed under and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement. It is intended by the parties that
this Agreement be interpreted in accordance with its fair and simple meaning,
not for or against either party, and neither party shall be deemed to be the
drafter of this Agreement.

 

17.Severability. The parties agree that if any provision of this Agreement as
applied to any party or to any circumstance is adjudged by a court or arbitrator
to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of this Agreement.  Without
limiting the generality of the foregoing, in particular, if any provision in
Section 4, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court or arbitrator making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.  In addition, in the event of a breach or violation by
Executive of Section 4, the Non-compete Period and the Non-solicitation Period
shall be automatically extended respectively by the amount of time between the
initial occurrence of the breach or violation and when such breach or violation
has been duly cured.

 

18.Binding Effect. Subject to Section 8 hereof, the rights and obligations of
the parties under this Agreement shall be binding upon and inure to the benefit
of the permitted successors, assigns, heirs, administrators, executors and
personal representatives of the parties.

 

19.Effective Date; No Prior Agreement. This Agreement shall become effective as
of the Effective Date. This Agreement contains the entire understanding between
the parties hereto and supersedes in all respects any prior or other agreement
or understanding between the Company or any affiliate of the Company and
Executive, including, without limitation, the Original Agreement.

 

20.Executive's Cooperation. During the Term and for five (5) years thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial proceeding or
investigation or any material dispute with a third party, in each case as
reasonably requested by the Company (including, without limitation, Executive's
being reasonably available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company's request to give testimony
without requiring service of subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Executive's possession, all at
times and on schedules that are reasonably consistent with Executive's other
activities and commitments), in each case limited to the extent that such
cooperation (a) becomes unduly burdensome for Executive (including in terms of
the time commitments required by Executive in connection with such cooperation),
(b) in the event that such cooperation is required after the Term, unreasonably
interferes with Executive's duties under his then current employment, (c) causes
Executive to breach in any material respect any material agreement by which he
is bound, or (d) is limited to the extent Executive is advised by legal counsel
that such cooperation would not be in Executive's best interests. In the event
that the Company requires Executive's cooperation in accordance with this
paragraph, the Company shall reimburse Executive

 

12

--------------------------------------------------------------------------------

solely for: (i) his reasonable out-of-pocket expenses (including travel, lodging
and meals) upon submission of receipts and (ii) any reasonable attorneys' fees
incurred by Executive to the extent that, after consultation with the Company,
Executive deems it advisable to seek the advice of legal counsel regarding his
obligations hereunder.

 

21.Beneficiaries; References. Executive shall be entitled to select (and change,
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive's
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided herein, in accordance with the terms of
this Agreement, to Executive's personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees or estate, as the case
may be.

 

 

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and in the year first written above.

 

 

COMPANY:

 

 

CINEMARK HOLDINGS, INC.

 

 

By:

/s/ Michael Cavalier

 

Michael Cavalier

 

Executive Vice President-General Counsel

 

 

 

 

EXECUTIVE:

 

 

By:

/s/ Mark Zoradi

 

Mark Zoradi

 

 

 

Signature Page to Employment Agreement

 

 